Title: From George Washington to Colonel Theodorick Bland, 30 August 1777
From: Washington, George
To: Bland, Theodorick



Dear sir,
Wilmington [Del.] 30th August, 1777.

I received the letters directed to Colonel Rumsey, and Major Parker, and inclosed by you.
Though I don’t entertain a doubt of a strict attention being paid to the directions given you, respecting a diligent and constant watch being kept on the motions of the enemy, yet such is the importance of our having early notice of their beginning to [move, that I must] repeat to you the necessity there is of keeping small guards and constant patrols, both of horse and foot, on the flanks and in front of the enemy, as near to them as prudence will permit, so that they cannot possibly move any way, without your having information of it. I shall expect to have immediate notice of every matter of importance which comes to your knowledge, and am your utmost obedient servant, &c.
